Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-21-00158-CV

                       Amanda WOOD and Christopher Wood, Jr.,
                                  Appellants

                                            v.

                      Katrina FULLER and Family Endeavors, Inc.,
                                    Appellees

                From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CI05542
                    Honorable Cathleen M. Stryker, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c).

      SIGNED June 30, 2021.


                                             _________________________________
                                             Irene Rios, Justice